Case 20-14989-PGH Doc17_ Filed 06/23/20 Page 1 of 12

 

B2400A/B ALT (Form 2400A/B ALT) (12/15)

Been of Undue Hardship

No Presumption of Undue Hardship
(Check box as directed in Part D: Debtor's Statement
in Support of Reaftirmation Agreement.)

 

 

 

UNITED STATES BANKRUPTCY COURT

 

Southern District of Florida
In re Staci Ann Ostrofsky ; Case No, 28-14989
Debtor Chapter 7

REAFFIRMATION AGREEMENT
[Indicate all documents included in this filing by checking each applicable box, ]

[Part A: Disclosures, Instructions, and Part D: Debtor’s Statement in
Notice to Debtor (pages | - 5) Support of Reaffirmation Agreement
[ Apart B: Reaffirmation Agreement [. [Part E: Motion for Court Approval

Part C: Certification by Debtor’s Attorney

{Note: Complete Part E only if debtor was not represented by an attorney during
the course of negotiating this agreement. Note alse: If you complete Part E, you must
prepare and file Form 2400C ALT - Order on Reaffirmation Agreement, ]

Name of Creditor: Regions Bank

 

C] {Check this box if] Creditor is a Credit Union as defined in §19(b)(1)(a)(iv) of the
Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
1. DISCLOSURE STATEMENT
Before Agreeing to Reaffirm a Debt, Review These lmportant Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFERMED
The amount of debt you have agreed to reaffirm: § 20,043.26
The amount of debt you have agreed fo reaffirm includes all fees and costs (if any) that have

acerued as of the date of titis disclosure. Your credit agreement may obligate pou to pap additional
cmnounts which may come due after the date of Uris disclosure. Consult pour credit agreement,
Case 20-14989-PGH Doc17 Filed 06/23/20 Page 2o0f12_

B2400A/B ALT (Form 2400A/B ALT) (12/15) 2
ANNUAL PERCENTAGE RATE
[The annual percentage rate can be disclosed in different ways, depending on the type of debt.]

a. Ifthe debt is an extension of “credit” under an “open end credit plan,” as those terms
are defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
the annua! percentage rate shown in (i) below or, to the extent this rate is not readily available or
not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate disclosed, or that would have been disclosed, to
the debtor in the most recent periodic statement prior to entering into the
reaffirmation agreement described in Part B below or, if no such periodic
statement was given to the debtor during the prior six months, the annual
percentage rate as it would have been so disclosed at the time of the disclosure
statement: 4.7 %,

--- And/Or ---

(ii) The simple interest rate applicable to the amount reaffirmed as of the date
this disclosure statement is given to the debtor: “. If different
simple interest rates apply to different balances included in the amount
reaffirmed, the amount of each balance and the rate applicable to it are:

$ @ %:
$ @ %:
$ @ %,

b. Ifthe debt is an extension of credit other than under than an open end credit plan, the
creditor may disclose the annual percentage rate shown in (1) below, or, to the extent this rate is
not readily available or not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate under §128(a){4) of the Truth in Lending Act, as
disclosed to the debtor in the most recent disclosure statement given to the debtor
prior to entering into the reaffirmation agreement with respect to the debt or, if no
such disclosure statement was given to the debtor, the annual percentage rate as it
would have been so disclosed: 47 %,

--- And/Or ---

(ii) The simple interest rate applicable to the amount reaffirmed as of the date
this disclosure statement is given to the debtor: %. If different
simple interest rates apply to different balances included in the amount
reaffirmed, the amount of each balance and the rate applicable to it are:
Case 20-14989-PGH Doc17_ Filed 06/23/20 Page 3 of 12

B2400A/B ALT (Form 2400A/B ALT) (12/18) 3
$ _@ i
$M @
$ @ %,

c. If the underlying debt transaction was disclosed as a variable ratc transaction on the
most recent disclosure given under the Truth in Lending Act:

The interest rate on your loan may be a variable interest rate which changes from
time to time, so that the annual percentage rate disclosed here may be higher or
lower,

d. Ifthe reaffirmed debt is secured by a security interest or lien, which has not been
waived or determined to be void by a final order of the court, the following items or types of
items of the debtor’s goods or property remain subject to such security interest or lien in
connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
Part B.

Item or Type of Item Original Purchase Price or Original Amount of Loan
8486 Shadow Court $30,000.00

Coral Springs, FL 33671

Optional---At the election of the creditor, a repayment schedule using one or a combination of
the following may be provided:

Repayment Schedule:

Your first payment in the amount of $ is due on __ (date), but the future
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable.

— Or—
Your payment schedule will be; 198 (number) payments in the amount of § 233.38
each, payable (monthly, annually, weekly, etc.) on the _ 23 (day) of each month

( week, month, ete.), unless altered later by mutual agreement in writing.
— Or—

A reasonably specific description of the debtor’s repayment obligations to the extent known by
the creditor or creditor’s representative.

2. INSTRUCTIONS AND NOTICE TO DEBTOR
Case 20-14989-PGH Doci17_ Filed 06/23/20 Page 4 of 12

B2400A/B ALT (Form 2400A/B ALT) (12/15) 4

Reaffirming a debt is a serious financial decision. The law requires you to take certain
steps to make sure the decision is in your best interest, If these steps are not completed, the
reaffirmation agreement is not effective, even though you have signed it.

1. Read the disclosures in this Part A carefully. Consider the decision to reaffirm
carefully, Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
use a separate agreement you and your creditor agree on).

2. Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

4. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part E.

§. The original of this disclosure must be filed with the court by you or your creditor. Ifa
separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
attached, :

6. If the creditor is not a Credit Union and you were represented by an attorney during
the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective
upon filing with the court unless the reaffirmation is presumed to be an undue hardship as
explained in Part D. Ifthe creditor is a Credit Union and you were represented by an attorney
during the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes
effective upon filing with the court.

7. Ifyou were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the court approves it. The court will notify you and the
creditor of the hearing on your reaffirmation agreement, You must attend this hearing in
bankruptcy court where the judge will review your reaffirmation agreement. The bankruptcy
court must approve your reaffirmation agreement as consistent with your best interests, except
that no court approval is required if your reaffirmation agreement is for a consumer debt secured
by a mortgage, deed of trust, security deed, or other lien on your real property, like your home.
Case 20-14989-PGH Doc17_ Filed 06/23/20 Page 5 of 12

B2400A/B ALT (Form 2400A4/B ALT) (12/15) 5

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the
bankruptcy court enters a discharge order, or before the expiration of the 60-day period that
begins on the date your reaffirmation agreement is filed with the court, whichever occurs later.
To rescind (cancel) your reaffirmation agreement, you must notify the creditor that your
reaffirmation agreement is rescinded (or canceled).

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your
personal legal obligation. It is not discharged in your bankruptcy case. That means that if you
default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to
take your property or your wages. Otherwise, your obligations will be determined by the
reaffirmation agreement which may have changed the terms of the origina] agreement. For
example, if you are reaffirming an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under
certain conditions.

Are you required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any jaw. Only agree to reaffirm a debt if it is in your best Interest.
Be sure you can afford the payments you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A “‘lien’’ is often referred te as a security interest, deed of
trust, mortgage or security deed. Even if you do not reaffirm and your personal liability on the
debt is discharged, because of the lien your creditor may still have the right to take the property
securing the lien if you do not pay the debt or default on it. If the lien is on an item of personal
property that is exermpt under your State’s law or that the trustee has abandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you must make a single
payment to the creditor equal to the amount of the allowed secured claim, as agreed by the
parties or determined by the court.

NOTE: When this disclosure refers to what a creditor ‘‘may’’ do, it does not use
the word “may’’ to give the creditor specific permission. The word ‘‘may”’ is
used to tell you what might occur if the law permits the creditor to take the action.
If you have questions about your reaffirming a debt or what the law requires,
consult with the attorney who helped you negotiate this agreement reaffirming a
debt. If you don’t have an attorney helping you, the judge will expiain the effect
of your reaffirming a debt when the hearing on the reaffirmation agreement is
held.
   

Case 20-14989-PGH Doc17 Filed 06/23/20 Page 6 of 12

B2400A/B ALT (Form 2400A/B ALT) (12/15)

PART B: REAFFIRMATION AGREEMENT.

I (we) agree to reaffirm the debts arising under the credit agreement described below.

l. Brief description of credit agreement:

This is a fixed payment with a fixed rate on a, 8480 SHADOW CT #4-5 CORAL
SPRINGS FL 33071, signed on 5/23/2014 between Regions Bank and Staci Ann
Ostrofsky . The terms of the original loan documents govern/ remain unchanged by

this agreement.

2. Description of any changes to the credit agreement made as part of this reaffirmation

agreement:

SIGNATURE(S):
Borrower:

Staci Ann Ostrofsky

 

 

Co-borrower, if also reaffirming these debts:

 

(Print Name)

 

(Signature)

Date:

Accepted by creditor:

Regions Bank

 

(Printed Name of Creditor)

2050 Parkway Office Circle
Hoover,AL 36244

Address of Creditor)

  

(Printed Name and Title of Individual
Signing for Creditor)

a

Date of creditor acceptance:

& 22] 2020
Case 20-14989-PGH Doc17_ Filed 06/23/20 Page 7 of 12

B2400A/B ALT (Form 2400A/B ALT) (12/15) 7

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

[To be filed only if the attorney represented the debtor during the course of negotiating
this agreement. ]

Thereby certify that (1) this agreement represents a fully informed and voluntary
agreement by the debtor; (2) this agreement does not impose an undue hardship on the debtor or
any dependent of the debtor; and (3) I have fully advised the debtor of the legal effect and
consequences of this agreement and any default under this agreement.

[_] {Check box, if applicable and the creditor is not a Credit Union.] A presumption of
undue hardship has been established with respect to this agreement. In my opinion, however, the
debtor is able to make the required payment.

Printed Name of Debtor’s Attorney: Mitchell J. Nowack, Esq.

 

Signature of Debtor’s Attorney: An dyn’

Date: flolu lo
Case 20-14989-PGH Doc17_ Filed 06/23/20 Page 8 of 12

B2400A/B ALT (Form 2400A/B ALT) (12/15) 8
PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete sections I and 2, OR, if the creditor is a Credit Union and
the debtor is represented by an attorney, read section 3. Sign the appropriate
signature line(s) and date your signature. If you complete sections | and 2
and your income less monthly expenses does not leave enough to make the
payments under this reaffirmation agreement, check the box at the top of page
Z indicating “Presumption of Undue Hardship.” Otherwise, check the box at
the top of page | indicating “No Presumption of Undue Hardship” ]

1, I believe this reaffirmation agreement will not impose an undue hardship on my
dependents or me. I can afford to make the payments on the reaffirmed debt because my
monthly income (take home pay plus any other income received) is $64 2 if, and my actual
current monthly expenses including monthly payments on post-bankruptcy debt and other
reaffirmation agreements total $4 Ul; Pleaving $44 {1.037 to make the required payments
on this reaffirmed debt.

I understand that if my income less my monthly expenses does not leave enough to
make the payments, this reaffirmation agreement is presumed to be an undue hardship on me
and must be reviewed by the court. However, this presumption may be overcome if I explain
to the satisfaction of the court how I can afford to make the payments here:

 

 

(Use an additional page if needed for a full explanation.)

2. J received a copy of the Reaffirmation Disclosure Statement in Part A and a
completed and pig

eid reaffirmation agreement.

     
 
 

 

(Debio

 
 

 

< foi Deptor, if any, -

 

— Or —-
[If the creditor is a Credit Union and the debtor is represented by an attorney]

3. I believe this reaffirmation agreement is in my financial interest, | can afford to
make the payments on the reaffirmed debt. I received a copy of the Reaffirmation Disclosure
Statement in Part A and a completed and signed reaffirmation agreement.

Signed:

 

(Debtor)

 

(Joint Debtor, if any)
Date:
 

Case 20-14989-PGH Doc17_ Filed 06/23/20 Page 9 of 12

B2400A/B ALT (Form 2400A/B ALT) (12/15) 9

PART E: MOTION FOR COURT APPROVAL

[To be completed and filed only if the debtor is not represented by an attorney during the
course of negotiating this agreement. ]

MOTION FOR COURT APPROVAL OF REAFFIRMATION AGREEMENT
I (we), the debtor(s), affirm the following to be true and correct:
T am not represented by an attorney in connection with this reaffirmation agreement.
I believe this reaffirmation agreement is in my best interest based on the income and
expenses I have disclosed in my Statement in Support of this reaffirmation agreement, and

because (provide any additional relevant reasons the court should consider):

Therefore, [ ask the court for an order approving this reatti rmation agreement under
the following provisions (check all applicable boxes):

[J 11 U.S.C. § 524(c)(6) (debtor is not represented by an attorney during the
course of the negotiation of the reaffirmation agreement)

Ci 11 U.S.C, § 524(m) (presumption of undue hardship has arisen because
monthly expenses exceed monthly income)

 

   

 

(Joint Debtor, if any)

 
  

Case 20-14989-PGH Doc 17 , Filéd 06/23/20.. Page 10 of 12

  
    
 

“Staci Ann ‘Ostrofsky

"Fiat flame wt fu Nido ane? no. “Det tune

  
    
   
 
    

 

: (poten ng Finthime Widde Name . tac
ol United Stales Bankruptey Court for the: Southem District of Florida
“¢ ner 2014989 -

 

’ Official Form 427
Cc Sheet for. Reaffirm  A2M5

Anyone whois.a: party foa roafflrmation agreement may fill out'and file this‘ form, Fill It-out completely; attach itt to the veaffimation agroomont,
and file the documents within the time set under Bankruptcy Rule 4008, uo :

     
 

 

    

 

££ Part 4: “Explain the Repayment Torms of the Reaffirmation Agreement | .

  
  

 

   

 

4a Whois the oreitor romlone tank SO : - ce
: Name of the creditor a aT

 

 

‘la. How much Is the debt?

 

$233.38 38 5 per month for 408 months: a fixed interest trate)

 

 

8. What is the Annual Before the bankruptcy case was filed a ‘ 4, 4.70 be

  
 
  

  

~Parcentage Rate (APR) ; — ee ree
interest? (Seo . - 7: co, re oo
ankrup{cy Code _ Under the reaffirmation agreement. . ree 4 70: My a; Fixed fa ,

 

§ S24KISHE)) | ~ ——4 oO GI atustaie ae

 

 

: Does collateral sacure g No
., thé. debt? Loo
eo UW Yes. Describe the coltateral.

 

 

   

Current market valus- = $._.

   

 

{6...Boss the creditor assert Bio

- that the debt is a Co -
nondischargeabie? O Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt Is nondischargeable.

     
 

1B: Using. information from income and expontes reported on Schedules | and J. ~
“)sSehedule kYourInconia (© ee Ds
po. (Official Form 106) and . ve we) : t;. : wu eg
* ‘SeHedule J: Your ' 6a, Combined monthly income from = $" = Ge, Monthly Incoma ‘ron allsources =. § &

 
   

 

a Expenses (Oficial Form Ine 12 of Schedule |

 afler payroll deductions: “
- o 1063), #16 In the amounts. at

 
 
  

  

6b. Monthly expanses from Hine 22¢ of__ 69 ans, + Be Méntihhyexhendes
‘Schedule J . eed Se” .

          

 

 

68, Monthly scents onal _ 4 i b0D “eg? Monthly payme ee ge ‘
reaffirmed debts not listed on —= reaffirmed debts not included in po - i
Schedule J . ce monthly experises - Pe a FE!

6d. Scheduled net monthly Income = $ ats) ‘Sh. Present net monthly income” rs ss ZUz.te He: ce

- Sublractlinas 6b and 6c from 6a, us _ Subtract ines 6f and 6g for Ge
“Ifthe total is tess than O, put the - pe ‘Ifthe total is less than 0, put the.
number in brackets, Bo hurtiber in brackets.

 

+. Official Form 427 . Cover Shest for Reaffirniation Agreement | .~-° mes tae OE “page -

   
 

  

‘7. Are the Income amounts ne

|: cand 6f different?

 

10. Debtar's certification

  

  

Case 20-14989-PGH Doc17 Filed 06/23/20" ‘Page 11 0f 12°" 2°

 

First Nama igcka Nama

A ‘Debtor Staci Ann’ Ostrofshy_ wo -cfbe inter ein 2044989. ey

   

 

on lInes 6a and Ga Yes. Explain why they are different and complete line 10.
different? . .

 

 

a ox anse O |
‘riots on Ines6b ye. Explain why they are diferent’ arid compete tine’ 40. De Al iv abla te duced
caitd ave (ats J

 

9.. ts the net monthly (No : oe
» ‘tncome In Ine 6h less Cl yYes. A presumption of hardship arives (unis th fhe creditor is: a credit union), ft
than 07 Explain how the debtor will make monthly payments on the reaffirmed debt and pay alher living expenses, :

Complete line 10,

 

 

 

 

",, about Hnes 7-9 I certify that each explanation on Enes 7-9 Is true and correct,

“*" Thany answer on lines 7-9 Is
Yes, the debtor rust sign

  

 

  

 

gall the anéwets on lines 7-9 “Signatiis of bablort:

Signature of Debtor 2 (Spouse Only Ina Joint Case}
are No, go to jInée 11. a

 

. ; dts Did-an attorney represent

Og .
" the debtor in negotiating a’. Has thé atiomey executed a declafation or an aida to. Support the reafimation agreement?

| the reaffirmation Ow
4 agreement? ‘ we.
Se, Yes

 

Sign Here

 

  

' Whoaver filts out this forin’ I cortlty that the attached agreemont isa true and coract copy of the reaffirmation agrocriont hotwedn the
must sign here. parties identified on this Cover Sheet for Reaffirmation Agreement.

 

\ou ue .

    

Printed Nema)
Check one:

(Debtor or Debtor's Attorney
{A Creditor or Creditors Attorney —

 

 

' Official Form 427. Cover Sheet for Reaffintiation Agreement Lo page 2.

 

 
Case 20-14989-PGH Doci17_ Filed 06/23/20 Page 12 of 12

Cindy Spencer

From: EXTENSIONRESEND

Sent: Monday, June 22, 2020 10:29 PM
To: Cindy Spencer

Subject: FW: [Confidential] ext resend
SecureMailType: 1

Hey Cindy,

This account has legal status of bankruptcy and is asking for extension. Alicia asked me to forward these to you..
Christi

From: Lashawin Hayes <lashawin.hayes@regions.com>

Sent: Monday, June 15, 2020 3:21 PM

To: EXTENSIONRESEND <EXTENSIONRESEND@regions.com>

Subject: [Confidential] ext resend

Acct# 000000009004939941

Requesting for ext..stated that he never received form

babysaima@hotmail.com Oud \9 oy bend. &

Set Gall Cnt
